—In an action to recover damages pursuant to certain loan agreements, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Floyd, J.), dated December 20, 1995, as denied his motion to dismiss the complaint.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, the motion is granted, and the complaint is dismissed.
Seven of the eight loan agreements upon which the plaintiffs seek to recover were made more than six years prior to commencement of the action. Since the letters authored by the defendants and proffered by the plaintiffs as evidence of the loan agreements do not recognize the subject debts, they do not constitute acknowledgments which may toll the limitations period (see, General Obligations Law § 17-101; Morris Demolition Co. v Board of Educ., 40 NY2d 516). Accordingly, the action to recover damages pursuant to these loan agreements is untimely (see, CPLR 213). The plaintiffs submitted no evidence to refute the defendant’s proof that the eighth loan had been repaid (see, CPLR 3211 [a] [5]). Therefore, the defendant’s motion to dismiss the complaint should have been granted. Mangano, P. J., O’Brien, Thompson and Goldstein, JJ., concur.